Action of trover for the conversion of an automobile. The case is before this Court on a general motion and exceptions.
An examination of the record discloses testimony which, if believed, warranted a finding by the jury that the plaintiff, as owner of the automobile in controversy, entrusted the car to her employer to be let for hire on her account, and that on August 28, 1926, without her knowledge or consent the employer sold the car to the defendant and appropriated the proceeds. That the defendant subsequently exercised a dominion and ownership over the car is uncontroverted.
It is not clear that the evidence supporting the plaintiff’s claim is so unreasonable or incredible as to warrant this Court in setting the verdict aside and ordering a new trial. The verdict is not clearly wrong. It must stand.
The exceptions reserved by the defendant are without merit. The evidence excluded was immaterial and irrelevant. Its admission would have been gross error. Motion oyerruled. Exceptions overruled.